In denying the application for a writ of review in this matter it is proper to say that the Railroad Commission has not denied the right of consumers in proper causes to priority in the use of water.
On the contrary, it has in its opinion distinctly recognized the existence of such rights, and in its order denying a rehearing has expressly stated that "if petitioner has any such prior rights, they are not interfered with by the order of January 25, 1917." This is clearly true.
Petitioner here seeks by review to have us compel the commission to determine such priority in a case where the commission itself does not consider it necessary to do so. Doubtless when proper occasion arises, the commission will determine such priority in accordance with the law.
The application for a writ of review is denied. *Page 812